Citation Nr: 9920806	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 decision by the RO which denied 
service connection for PTSD.  The case was remanded for 
additional development in November 1996 and September 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service, and no stressor event in service is 
demonstrated.  

3.  There is no clear diagnosis of PTSD based on a recognized 
stressor and the constellation of symptoms associated with 
such disorder.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service personnel records indicate that he was 
assigned to A Battery, 2nd Battalion, 40th Artillery, 199th 
Infantry Brigade, in the Republic of Vietnam from April 1968 
to May 1969, when he was discharged from service.  His 
primary military occupation was 13A10, field artillery, and 
in Vietnam he was assigned duties primarily as a cannoneer.  
The record shows that he was in Vietnam during the TET 
Counter Offensive campaign in 1968.  The veteran was not 
authorized to wear the Combat Infantryman Badge and did not 
receive any combat action awards or decorations for valor.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems.  In a Report of Medical History for 
separation from service in May 1969, he specifically denied 
any history of depression or excessive worry, nervous trouble 
of any sort, frequent trouble sleeping, or frequent or 
terrifying nightmares..  On examination at that time, his 
psychiatric status was normal.  

When he was examined by VA in February 1994, the veteran 
reported that he had heard about PTSD from "a number of 
sources," and decided to file a claim for service 
connection.  He professed to having very little knowledge 
about the symptoms of PTSD, but stated that his "nerves have 
been shot" and he didn't know whether it was from Vietnam or 
from exposure to Agent Orange.  The examiner indicated that 
from normal conversation, the veteran failed to specifically 
report any of the usual symptoms of PTSD.  After careful 
review of the symptoms with the veteran, the examiner noted 
that the veteran reported he was uncomfortable around people 
and generally avoided social gatherings since his discharge 
from service.  He had no close friends and tended to remain 
to himself.  He was forced to quit working in the fall 
because of physical disabilities, and that he assumed the 
duties of taking care of the house while his wife worked.  

The veteran reported that he had frequent nightmares for 
about 8 to 10 years after his return from Vietnam, but that 
he did not have them at this time.  He also reported he was 
hypervigilant when he first returned from Vietnam, but not 
any more.  He was sleeping better now that he was taking 
Amitriptyline.  He reported intrusive thoughts of the war and 
that they were worse now than when he was working.  He 
avoided any close friendships and preferred to remain 
somewhat aloof from others.  He felt that this had impaired 
his ability to relate to his wife and that he considered his 
relationship with her as rather distant.  The veteran 
considered himself a workaholic, working 18-20 years without 
missing any time due to illness or injury, but that he now 
felt somewhat guilty because he could not work and his wife 
did.  The veteran was married for 27 years, and had 3 
children, 2 of them grown and out of the house, and a 15 year 
old living at home.  

The veteran complained of rather chronic feelings of anxiety 
and apprehension along with some periods of depression.  He 
reported that, generally, his depression was not severe but 
that sometimes it reached a level where he entertained 
thoughts of suicide.  He also reported being somewhat 
irritable since returning from Vietnam.  

The veteran reported that his mother died when he was 2 years 
old and that his father remarried.  He got along with his 
stepmother, but had a rather distant relationship with his 
father.  The family was poor and his father was unemployed 
because of a back injury.  He left school at the age of 17 
years and worked in the woods as a logger and a truck driver.  
He was drafted at age 18, and spent 14 months in Vietnam 
attached to an infantry unit as an artillery specialist.  His 
primary duties included assistant gunner, gunner, "powder 
monkey," and various other jobs on a 105 howitzer.  The 
veteran reported that his unit would typically go out into 
the field and support an infantry regiment until things were 
secured, and then move on to a new assignment.  The veteran 
reported that they were subjected to incoming rocket and 
mortar attacks, usually on an average of 2-3 times a week.  

The examiner indicated that other than the mortar/rocket 
attacks, the veteran was not exposed to any great threat from 
the enemy.  At no time was his perimeter overrun by the enemy 
nor was he out in the field on search and destroy or 
reconnaissance missions.  The artillery unit perimeter was 
usually protected by the infantry and the veteran had no 
direct contact with the enemy.  The examiner noted that the 
veteran probably suffered from some degree of PTSD on his 
return home from Vietnam and had some difficulty readjusting, 
but that things improved when he returned to work.  The 
examiner stated that the veteran did not have any of the 
specific diagnostic criteria of PTSD, and concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The diagnosis was generalized anxiety disorder.  The examiner 
indicated that this had been present to a certain degree 
since his military service, but that it was not directly 
related to his Vietnam experiences.  The examiner opined that 
the veteran's social impairment was probably secondary to 
basic personality traits rather than to PTSD.  

In a PTSD Questionnaire dated in January 1994, the veteran 
reported events that occurred in Vietnam, including the 
accidental deaths of two soldiers during a refresher course 
on handling grenades, an Hispanic soldier being shot for 
cheating in a card game, a couple of cannons exploding, and a 
Vietnamese child being run over by a truck.  However, the 
veteran indicated that he could not provide the names, dates, 
or places of any of these events.  

A VA Social and Industrial Survey in February 1994, included 
a self-described history of the veteran's experiences in 
Vietnam, including the incidents reported in his PTSD 
Questionnaire and on the February 1994 VA examination report.  
The social worker concluded that the veteran was slightly 
impaired socially by PTSD symptomatology.  

In a letter received in August 1994, the veteran's wife 
reported that he had no physical or emotion problems before 
entering service and that he was a different person since 
returning home from service.  The veteran had nightmares and 
often woke-up "swinging" when he first came home from 
Vietnam.  He still experienced those symptoms on occasion.  

Copies of numerous records, including duplicate VA medical 
records, were received from the Social Security 
Administration in May 1997.  A Disability Determination 
reflects that the veteran was found to be disabled due to 
anxiety related disorders.  A decision by that agency, dated 
in June 1996, found that the veteran was totally disabled 
since December 1992.  

VA medical records associated with the claims file in June 
1997, show that the veteran was treated for various medical 
problems, including depression and other psychiatric 
symptoms, on numerous occasions from 1994 to 1995.  A 
psychiatric progress note in April 1995 noted symptoms of 
survivor guilt, increased sleeping habit, loss of energy and 
interest, and depression.  The diagnoses included PTSD.  The 
records also show that the veteran participated in stress and 
pain management counseling classes.  

In a letter received in November 1997, the veteran's wife 
reported that he was seen by a private physician on return 
from Vietnam, but that the physician had since retired and 
his medical records pertaining to the veteran were not 
available.  Mrs. [redacted] also reported that her husband 
could not recall the names or specific dates of the incidents 
that he previously reported as having caused his PTSD.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD:  
medical evidence establishing a clear diagnosis of the 
condition; credible evidence that an inservice stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the inservice stressor.  If 
a claimed inservice stressor is related to combat, a service 
record showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1998); see also 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  
As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  
Here, the veteran has been afforded a VA psychiatric 
examination, and was given the opportunity for a personal 
hearing, which he declined.  Additionally, the Board remanded 
this claim to the RO on two occasions during the pendency of 
the appeal in order to allow the veteran an opportunity to 
submit additional evidence.  Several letters to the veteran, 
the most recent in October 1998, requested that he provide 
more detailed information concerning his stressors in 
Vietnam.  He did not respond to these requests.  A letter 
from the veteran's spouse in November 1997 indicated that the 
veteran could not recall the names or dates of the incidents 
in service.  The Board notes that at least those stressors 
which involve the death of a fellow serviceman are clearly 
verifiable.  However, the veteran has submitted no details 
permitting verification.  Therefore, the Board finds that as 
there is no additional evidence to be added to the file, the 
record is complete and there is no further duty on the part 
of VA to assist the veteran in developing his well-grounded 
claim, as mandated by 38 U.S.C.A. § 5107(a).  

A necessary element to support a claim of service connection 
for PTSD is credible evidence that an in-service stressor 
occurred.  As noted above, the evidentiary record includes a 
diagnosis of PTSD.  However, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor, and the veteran's lay testimony regarding stressors 
is insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).  The existence of a valid 
service stressor is a factual question for VA adjudicators 
and is outside the scope of a doctor's expertise. 

The major precipitating events the veteran claims to have 
caused his PTSD involved the accidental death of two soldiers 
from a grenade explosion during training, witnessing a fellow 
serviceman shot in a card game, seeing blood on the morning 
after a cannon had blown up, seeing a Vietnamese child run 
over by a truck, and experiencing rocket/mortar attacks while 
in Vietnam.  However, as noted above, the veteran did not 
provide any necessary details regarding those events which 
could be verified by USASCRUR.  

The veteran's military personnel records indicate that he was 
in Vietnam for approximately 14 months and that his duty 
assignment was cannoneer with a field artillery unit.  On VA 
psychiatric evaluation in February 1994, he reported that 
except for periodic incoming mortar and rocket attacks, he 
was not exposed to any great threat from the enemy.  At no 
time was the perimeter of his compound overrun nor did he 
every engage the enemy in combat.  As such, his duties were 
not combat related and his work details did not necessitate 
exposure to combat.  He has not furnished the VA with any 
objective evidence to the contrary.  As noted above, the 
veteran was not awarded any medals for valor or any citations 
indicating that he was exposed to situations involving combat 
with the enemy.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provide detailed 
information, as requested by the RO in January, March, and 
June 1997, or in October 1998, which could be used to attempt 
verification of alleged stressors through USASCRUR or unit 
records.  Without such information, there is nothing the VA 
can do to assist with verification of stressors.  The duty to 
assist is not a one-way street.  Furthermore, there is no 
medical evidence of a clear diagnosis of PTSD based on any 
recognized stressor and the constellation of symptoms 
associated with that disorder.  In fact the VA examination 
that was based on a thorough review of the record resulted in 
the opinion that the veteran did not meet the criteria for 
PTSD.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that it must be denied.  


ORDER

Service connection for PTSD is denied.  



			
	George R. Senyk
	Member, Board of Veterans' Appeals



 

